Citation Nr: 9924308	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-17 342(A)	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for enucleation of the 
left eye, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

During the veteran's personal hearing, in September 1998, the 
claim of entitlement to service connection for headaches on a 
secondary basis was raised.  (Transcript (Tr.) at page (pg.) 
12.)  The issue of entitlement to service connection for 
headaches secondary to the service-connected enucleation of 
the left eye is referred to the RO for its consideration.  


REMAND

During the personal hearing the veteran indicated that he had 
been seen at the VA Medical Center in Muskogee regarding his 
eyes approximately two months before.  (Tr. at pg. 3-4.)  
Records relating to this treatment have not been associated 
with the record on appeal.  The veteran also raised the issue 
of entitlement to service connection for a right eye 
disability secondary to the service-connected enucleation of 
the left eye.  (Tr. at pg. 12.)  This issue is inextricably 
intertwined with the issue on appeal.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the VA Medical 
Center in Muskogee, Oklahoma, and request 
copies of all records relating to any eye 
treatment afforded the veteran from 
December 1995 until the present.  

2.  The RO should adjudicate the issue of 
entitlement to service connection for a 
right eye disability secondary to the 
service-connected enucleation of the left 
eye.  The veteran should be provided with 
notification of any decision and of any 
rights, as appropriate, with all 
appropriate appellate procedures 
followed, if in order.  

3.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development and in light of the 
requested adjudication, the RO should 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
provided with the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

